Citation Nr: 1141704	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  10-08 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a prostate condition, to include as due to Agent Orange exposure.  

2.  Entitlement to service connection for a respiratory disorder, including asthma and/or chronic obstructive pulmonary disease, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure.

4.  Entitlement to service connection for hypertensive cardiovascular or arteriosclerotic heart disease, to include as due to Agent Orange exposure.

5.  Entitlement to a total rating based on unemployability due to service-connected disability. 


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1946 to July 1968. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office (RO) in Manila, the Republic of the Philippines, that denied service connection for a prostate condition, asthma and chronic obstructive pulmonary disease, hypertension, and hypertensive arteriosclerotic disease, all to include as due to exposure to Agent Orange, and a total rating based on unemployability due to service-connected disability.

[The Board observes that service connection for asthma, a prostate condition, and hypertension was initially denied by RO decision in February 2008.  A letter of notification was sent to the Veteran in March 2008.  He did not appeal.  The RO readjudicated the claims in a July 2008 rating decision, and a notice of disagreement was received in June 2009.  This means that the initial rating decision was final, as the Veteran did not file an appeal within one year of the March 2008 notification. See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011).  However, inasmuch as the agency of original jurisdiction has determined that there is a timely appeal, the Board will proceed likewise.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran did not have visitation in the Republic of Vietnam; exposure to herbicides/Agent Orange may not be presumed.

2.  Benign prostate hypertrophy was not manifest in service and is unrelated to service.

3.  A respiratory disorder, including asthma and chronic obstructive pulmonary disease, was not manifest in service and is unrelated to service.

4.  Hypertension was not manifest in service or within one year of discharge from active duty, and is unrelated to service.

5.  Neither hypertensive cardiovascular nor arteriosclerotic heart disease was manifest in service or within one year of discharge from active duty, and is unrelated to service.

6.  The Veteran does not have a service-connected disability.


CONCLUSIONS OF LAW

1.  Benign prostatic hypertrophy was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1116, 1113, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.303 (2011).

2.  Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309. (2011). 

3.  Hypertensive cardiovascular and arteriosclerotic heart disease were incurred in or aggravated by service, and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2011).  

4.  A respiratory disorder, including asthma and chronic obstructive pulmonary disease, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.303, (2011). 

5.  The criteria for a total rating based on unemployability due to service-connected disability are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he was treated for various complaints and disorders in service including a prostate condition, asthma, hypertension, and heart disease and now has disability therefrom for which service connection should be granted.

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA). 

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). 

Here, the duty to notify was satisfied prior to the initial decision on the claims by letters dated in September 2007, October 2007, April 2008, and May 2008 that addressed the required notice elements.  The letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  Letters also addressed the effective date elements of the claims. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For these reasons, the Board may proceed to decide the appeal.

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384.  A private clinical report has been submitted in support of the claim.  The evidence of record, including the appellant's statements, has been carefully considered.  He has not indicated that there is outstanding evidence that has not been received or considered.

The Veteran has requested but has not been afforded a VA examination.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when one is necessary to render a decision on the claim. See McLendon v. Nicholson, 20 Vet.App. 79 (2006).  Development is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran had an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in- service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).  The Board observes that although there are current diagnoses pertaining to a prostate condition, a respiratory disorder, hypertension, and hypertensive cardiovascular disease, there is no medical evidence of record showing that the Veteran was treated for or had a diagnosis of any of these disorders during service, or that the claimed disabilities may be related to any event in service.  The claims also turn on whether the Veteran had visitation in Vietnam, which is a factual determination and not medical in nature.  Therefore, no examination is required.  In this case, the factual foundation to support the claims of entitlement to service connection for a prostate condition, asthma and/or chronic obstructive pulmonary disease, hypertension, and hypertensive cardiovascular or arteriosclerotic heart disease is not demonstrated.  The Board thus finds that the evidence on file is adequate to render a decision on the claims, and that an examination is unnecessary. 

The Board is not aware of the existence of any additional relevant evidence that has not been obtained.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet.App. 143; Smith v. Gober, 14 Vet.App. 227 (2000); aff'd 281 F. 3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet.App. 183; Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (2002).  As such, the claims are ready to be considered on the merits. 

Pertinent Law and Regulations- General

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2011).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and hypertension or hypertensive cardiovascular disease or arteriosclerotic heart disease becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Applicable regulations provide that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A. § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time specified for each disease. 38 C.F.R. § 3.307(a)(6)(ii) (2011).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary. 38 U.S.C.A. § 1113(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(d) (2011). 

The following diseases are associated with herbicide/Agent Orange exposure for purposes of the presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, and Kaposi's sarcoma, or mesothelioma).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) (2011), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) (2011).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962 and May 7, 1975 unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. See 38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2011). 

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii) (2011).  An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (West 2002 & Supp. 2011). See VAOPGCPREC 27-97 (July 23, 1997).  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service. Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases. See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed.Reg 23166 (May 8, 2001). 

In May 2008, the Federal Circuit held that the interpretation by the Department of Veterans Affairs (VA) of the phrase "served in the Republic of Vietnam," which required the physical presence of a veteran within the land borders of Vietnam during service was a permissible interpretation of 38 U.S.C.A. § 1116(a)(1)(A) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.307(a)(b)(iii) (2011).  The United States Supreme Court declined to review the case and the decision of the Federal Circuit in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) is now final.


Factual Background and Legal Analysis

Service treatment records do not reflect that the Veteran was seen for any complaints relative to the prostate, the lungs or chest, hypertension or heart disease.  On examination in July 1968 prior to retirement from active duty, the genitourinary, lungs and chest, heart and vascular systems were evaluated as normal.  A blood pressure of 114/76 was recorded.  A chest X-ray was read as normal.  On the Report of Medical history, the Veteran denied asthma, shortness of breath, pain or pressure in the chest, chronic cough, high blood pressure, palpitation or pounding heart, and frequent or painful urination.  

A claim of entitlement to service connection for the claimed disorders was received in October 2007.  

Received in November 2007 in support of the claim was a medical certificate from Dr. E. D. Aquino related that the Veteran had been seen and examined since 2004, and had diagnoses of chronic obstructive pulmonary disease, hypertensive cardiovascular disease, and benign prostatic hypertrophy.  

The Board points out, however, that this is decades after service retirement in 1968.  Dr. Aquino did not indicate that the cited disabilities were related to service.  The evidence from Dr. Aquino is presumed competent and establishes current diagnoses(disability).  In view of such, the Board finds that a prostate condition, asthma and chronic obstructive pulmonary disease, hypertension, and hypertensive cardiovascular or arteriosclerotic heart disease were not of service onset, and that the presumption of service connection for such does not attach for the applicable disorders.  This is because no evidence has been received to show that hypertension or hypertensive cardiovascular or arteriosclerotic heart disease manifested during service or within one year of service retirement.  There is no reliable evidence in the record to show other than that a prostate condition, a chronic respiratory disorder, including asthma and chronic obstructive pulmonary disease, hypertension, and hypertensive cardiovascular or arteriosclerotic heart disease were first clinically indicated more than a year after discharge from active duty.  Here, we are not presented with mere silence.  Rather, the November 1961, December 1967 and July 1968 service examination reports disclosed that the heart, lungs, chest, genitourinary system and prostate were normal.  Furthermore, there is no indication that the blood pressure readings were indicative of hypertension.

In view of such, the Board finds that service connection for a prostate condition, asthma and chronic obstructive pulmonary disease, hypertension, and hypertensive cardiovascular or arteriosclerotic heart disease are not warranted. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

The Veteran also asserts and attributes a prostate condition, a respiratory disorder, hypertension, and hypertensive cardiovascular or arteriosclerotic heart disease to exposure to Agent Orange.  He maintains that he served aboard the USS MORTON in the offshore waters of Vietnam and that his ship docked in various Vietnam harbors from which it may be concluded that he set foot in Vietnam.  As such, he avers that exposure to herbicides must be presumed.  

The Veteran's DD-214 reflects that his last duty assignment was the USS MORTON.  He had a military occupational specialty consistent with chef/cook.  He received citations including the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.

Submitted in support of the claim is the ship history of the USS MORTON indicating that it steamed to the South China Sea in August 1964 and patrolled off Vietnam.  She spent the next several months screening aircraft carriers after the Gulf of Tonkin incident before returning to the West Coast in February 1965.  It was noted that upon arriving off South Vietnam in April 1966, the destroyer shelled Vietcong supply points and encampments for the next four months.  After a short break, MORTON began 'Sea Dragon' operations off North Vietnam in May 1967.  During these raids, the ship targeted enemy coast defense sites and radar installations and interdicted barge traffic along the coast.  MORTON also provided gunfire support for the 12th Marine Regiment near the DMZ before returning to San Diego in November 1966.  The ship returned to Vietnam in October 1968, but by this time, the Veteran had retired.

In this instance, the Board accepts and documents show that the Veteran served in the waters off the coast of Vietnam aboard the MORTON on the dates he reports.  However, he does not assert that he physically set foot in the Republic of Vietnam. See 38 U.S.C.A. § 116(a); 38 C.F.R. § 3.307(a)(6)(iii) (2011); see also Haas v. Peake, 525 F.3d.1168, 1195 (Fed.Cir.2008) (upholding a regulatory interpretation of "service in the Republic of Vietnam" to include "only service on land, or on an inland waterway").  In this instance, the appellant hedges by stating that since the MORTON docked in several harbors in Vietnam while he was aboard, it may be concluded that he disembarked in Vietnam.  However, this is not an admission of in-country visitation but merely clever sophistry.  No service personnel document in the record attests to visitation in Vietnam.  As such, the Board finds his statement as to Vietnam visitation is not credible.

The Veteran's DD-214 reflects that he was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  However, the awards of such do not in and of itself entitle him to a presumption of exposure to Agent Orange. See VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  Neither medal cited above requires that a veteran set foot in Vietnam. See Haas, supra.  The Board thus finds that the Veteran lacks qualifying service in Vietnam and corroborating evidence of exposure to herbicides off shore.  Presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation to the Republic of Vietnam that is not demonstrated in this case. 38 C.F.R. § 3.307(a)(6)(iii) (2011).  Accordingly, as exposure to Agent Orange is not conceded, it is unnecessary to discuss whether the claimed disorders are related to such or may be presumed to be related thereto.

There is no doubt that the Veteran is competent to relate the circumstances of his service as he remembers it and his belief of exposure to herbicides therein.  His competency is not at issue with regard to recounting of events in service.  In this instance, however, the facts and the law supersede any credibility determination in this regard and, without more, border on lack of entitlement under the law. See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

The Board has carefully considered the Veteran's lay statements and history in this regard.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372; see also Buchanan v. Nicholson, 451 F.3d 1331.  A layman is competent to report what he or she notices as such come through one of the senses. See Layno v. Brown, 6 Vet.App. 465, 470 (1994).  Here, however, the evidence of record shows no treatment for benign prostatic hypertrophy, chronic obstructive pulmonary disease, hypertension, and hypertensive cardiovascular or arteriosclerotic heart disease in service, or for decades after service retirement.  The etiology of these disorders is a complex medical matter beyond the ken of a layperson. See Jandreau at 1371.  The clinical professional has the greater skill.  In this instance, no professional has related any disease to service.  Therefore, the Veteran's opinion in this matter is not probative.  Here, there is no proof of the claimed conditions during service or within an applicable presumptive period.  Furthermore, there is no accepted proof of Agent Orange exposure or otherwise relating the claimed conditions to service.

Under the circumstances, the Board concludes that there is no reliable and/or probative evidence indicating that a prostate condition, asthma and/or chronic obstructive pulmonary disease, hypertension, and hypertensive cardiovascular or arteriosclerotic heart disease is related to service.  The Board thus finds that the preponderance of the evidence is against the claims and service connection is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1. Vet.App. 49, 54-56 (1990).


2.  Entitlement to a total rating based on unemployability.

Law and Regulations

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2011).

Factual Background and Legal Analysis

Review of the record discloses that the Veteran is not service connected for any disability.  As such, he does not have the qualifying criteria or the basic eligibility by regulation to support a claim of entitlement to a total rating based on unemployability due to service-connected disability.  Since the law is dispositive in this matter, the claim must be denied because of the absence of legal merit or entitlement under the law. Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).


ORDER

Service connection for a prostate condition is denied.  

Service connection for a respiratory disorder, including asthma and/or chronic obstructive pulmonary disease, is denied.

Service connection for hypertension is denied.  

Service connection for hypertensive cardiovascular or arteriosclerotic heart disease is denied.  

A total rating based on unemployability due to service-connected disability is denied.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


